DECISION OF DISMISSAL
This matter is before the court on its own motion to dismiss this case for want of prosecution.
Plaintiffs were to submit a status report to the court by December 18, 2009. On December 22, 2009, court operations personnel left a message for Plaintiffs. James A. Clark (Plaintiff) returned the court's call on December 23, 2009. He stated that he intended to withdraw the appeal and would fax a letter to the court.
On January 5, 2010, the court again contacted Plaintiff regarding the matter. He stated that he was going to withdraw the appeal but had been too busy to send the letter to the court. He said that he would send the requested letter "when [he] had time."
As of this date, the court has not received any further communications from Plaintiffs. Under these circumstances, the court concludes the Complaint should be dismissed. *Page 2 
IT IS THE DECISION OF THIS COURT that the Complaint is dismissed.
Dated this ___ day of January 2010.
If you want to appeal this Decision, file a Complaint in the RegularDivision of the Oregon Tax Court, by mailing to: 1163 State Street,Salem, OR 97301-2563; or by hand delivery to: Fourth Floor, 1241 StateStreet, Salem, OR.
Your Complaint must be submitted within 60 days after the date of theDecision or this Decision becomes final and cannot be changed.
This document was signed by Presiding Magistrate Jill A. Tanner onJanuary 15, 2010. The Court filed and entered this document on January15, 2010. *Page 1